Citation Nr: 0419841	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a notice of disagreement 
(NOD) in August 2003.  A statement of the case (SOC) was 
issued later that month, following which the veteran filed a 
substantive appeal that same month.    

The Board's decision granting the veteran's claim for service 
connection for bilateral hearing loss is set forth below.  
The claim for service connection for tinnitus is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.	Hearing loss shown at induction underwent an increase in 
severity in service.  

2.	The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes, he has asserted 
experiencing in-service acoustic trauma and/or noise 
exposure, and there is a competent opinion to the effect that 
there is as least as likely as not a relationship between 
current hearing loss and his active service, to include the 
injury claimed therein..  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the veteran's claim for 
service connection for bilateral hearing loss, the Board 
finds that all notification and development actions needed 
to fairly adjudicate that claim have been accomplished.

II.	Background

The veteran's service medical records include a report of 
enlistment examination, conducted in January 1965, reflecting 
a notation as to bilateral hearing loss.  Pursuant to an 
audiometric test conducted at the time of enlistment, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
45
45
35
LEFT
-10
-10
-10
15
35

A February 1965 record of the veteran's consultation with an 
in-service physician documents that the veteran was assessed 
as having bilateral hearing loss that pre-existed service, 
due to a history of noise exposure related to firing weapons.  
This physician determined that the veteran was still eligible 
for induction, but assigned the veteran under his PULHES 
profile a 2 for the category of hearing.  (PULHES is the six 
categories into which a physical profile is divided.  The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing 
and ear; the E for eyes; and the S stands for psychiatric.  
The number 1 indicates that an individual possesses a high 
level of medical fitness and, consequently is medically fit 
for any military assignment.)  Also noted was a restriction 
that the veteran wear ear plugs whenever using a firearm.  

There is no further mention in the SMRs of symptoms of or 
treatment for hearing loss, until the veteran's separation 
examination in November 1967.  Audiometric testing at 
separation indicated pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
60
-
40
LEFT
0
0
5
-
35

As indicated, at that time, no pure tone thresholds at 3000 
Hertz were reported.

Outpatient treatment records from the VA Medical Center 
(VAMC) in Altoona, Pennsylvania from April 2002 and July 2002 
document the veteran's ongoing bilateral hearing loss 
condition, and the issuance by a VA audiologist of hearing 
aids to the veteran.

In May 2003, the veteran filed a claim for service connection 
for hearing loss.  At that time, he contended that during 
service, while he was participating in training exercises, an 
artillery simulator detonated next to him causing one of his 
eardrums to pop.  

On VA examination in June 2003, the veteran reported 
decreased hearing in both ears and intermittent bilateral 
tinnitus.  The examiner provided a preliminary impression of 
bilateral hearing loss pending completion of an audiogram.  
The examiner further indicated, however, that he did not 
believe the veteran's current hearing loss was as likely as 
not related to noise exposure in service, and he noted as 
justifications for this assessment that the veteran's 
entrance audiogram revealed significant hearing loss that 
pre-existed service, and that the veteran's separation 
audiogram showed no increase in the severity of hearing loss 
for at least one of the tested audiometric frequencies.         

In connection with a second VA examination in June 2003, by a 
different examiner, an audiogram was accomplished.  On 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
80
75
80
LEFT
35
45
65
75
75

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 90 percent in the left ear.  
On the basis of these audiometric testing results, this 
examiner provided a diagnosis of mild to severe bilateral 
hearing loss.  The examiner also opined that "it is at least 
as likely as not that the veteran's claimed increase in 
hearing loss could be related to his service, especially as 
[the] veteran reported by the incident of acoustic trauma [in 
service]." 

In its June 2003 rating decision, the RO denied service 
connection for hearing loss and for tinnitus.  

In the veteran's August 2003 NOD and substantive appeal, he 
asserted that there was a connection between his hearing loss 
and tinnitus and his noise exposure during service.  

III.	Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  
 
Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 
2002). 
  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2003).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991). 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

Based on a review of the evidence of record in light of the 
above criteria, and affording the veteran the benefit of the 
doubt, the Board finds that service connection for bilateral 
hearing loss is warranted.

The Board notes, initially, that veteran's hearing loss pre-
existed service, as indicated by audiometric test results on 
his entrance examination that demonstrated hearing loss, as 
defined by  38 C.F.R. § 3.385, in his right ear, and that 
showed a pure tone threshold of 35 decibels at 4000 Hertz in 
his left ear, in excess of the test threshold for normal 
hearing loss of 20 decibels and thus evidence of some degree 
of hearing loss in the left ear.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Audiometric test results from the 
veteran's separation examination also suggest that the 
veteran's hearing loss may have increased in severity during 
service (particularly at 2000 Hz, in the right ear, and at 
4000 Hz, in both ears), although a 2003 VA physician found 
that an increase in hearing severity did not occur.  Hence, 
there is a question as to whether the presumption of 
aggravation applies in this case.  

However, more recently, the veteran's June 2003 VA 
audiological evaluation also demonstrates impaired hearing in 
both ears sufficient to meet the criteria of            38 
C.F.R. § 3.385, thus providing objective evidence of record 
that the veteran currently has a bilateral hearing loss 
disability.  Furthermore, the VA examiner that interpreted 
these testing results concluded that it is as likely as not 
that the veteran's current hearing loss is due to service, 
taking into consideration the medical evidence of record, as 
well as the veteran's subjective account of having 
experienced acoustic trauma in service due to proximity to 
the detonation of an artillery simulator.  [Parenthetically, 
the Board notes that, although there is no specific evidence 
of any specific acoustic trauma/noise exposure in service, 
there also is no evidence that clearly contradicts the 
veteran's assertions on this point].  While a prior June 2003 
VA examiner opined that the veteran's current hearing loss is 
most likely not related to service, the Board finds that the 
two medical opinions place the question of whether there 
exists a medical relationship between the veteran's current 
hearing loss and service (to include on the basis of 
aggravation) at least in equipoise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Given the above, and affording the veteran the benefit of the 
doubt, the Board concludes that the criteria for service 
connection for bilateral hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the issue on appeal of service connection for tinnitus, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the Department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The Board also finds that specific additional development of 
the claim on appeal is warranted in connection with the claim 
on appeal for service connection for tinnitus.  On VA 
examination in June 2003, the veteran reported having 
intermittent bilateral tinnitus, and on examination again 
later that month, the veteran stated that he experienced 
ringing in his ears when taking certain medications, but that 
he could not necessarily associate this condition with his 
hearing loss.  

Thus, the Board finds that a VA examination and opinion as to 
whether claimed tinnitus currently exists, and, if so, the 
medical relationship, if any, between any such condition and 
service (to include acoustic trauma/noise exposure asserted 
therein), is needed to fully and fairly evaluate the claim 
for service connection.  See 38 U.S.C.A. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of any notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA medical records dated from June 
1994 to August 1997, and from July 1999 to February 2003 from 
the James E. Van Zandt VA Medical Center (VAMC) in Altoona, 
Pennsylvania.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the James E. Van 
Zandt VAMC since February 2003 following the procedures 
prescribed in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the James E. 
Van Zandt VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's tinnitus since February 
2003.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2003) 
as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

2.	The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal for service 
connection for tinnitus.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
the veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003), as applicable.  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo an appropriate 
VA examination by an otolaryngologist 
(ear, nose and throat specialist) to 
obtain information as to the current 
nature and likely etiology of any current 
tinnitus.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from tinnitus, and if 
so, whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently 
demonstrated tinnitus is the result of 
injury or disease in service, to include 
noise exposure due to proximity to 
detonation of an artillery simulator or 
similar explosive device, as the veteran 
contends.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the issue of service 
connection for tinnitus in light of all 
pertinent evidence and legal authority.   

9.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



